
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 77
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Mr. Garrett (for
			 himself, Mr. Barton of Texas,
			 Mr. Shuler,
			 Mr. Coffman of Colorado,
			 Mr. Burton of Indiana,
			 Mr. Marchant,
			 Mrs. Myrick,
			 Mr. Long, and
			 Ms. Foxx) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Taiwan and its 23,000,000 people deserve membership in the United
		  Nations.
	
	
		Whereas for more than 50 years a close relationship has
			 existed between the United States and Taiwan, which has been of major economic,
			 cultural, and strategic advantage to both countries;
		Whereas the 23,000,000 people in Taiwan are not
			 represented in the United Nations;
		Whereas Taiwan has over the years repeatedly expressed its
			 strong desire to participate in the United Nations;
		Whereas Taiwan has much to contribute to the work and
			 funding of the United Nations;
		Whereas the world community has reacted positively to
			 Taiwan's desire for international participation, as shown by Taiwan's
			 membership in the Asian Development Bank, Taiwan's admission to the
			 Asia-Pacific Economic Cooperation group as a full member, and Taiwan's
			 membership in the World Trade Organization, and Taiwan’s participation in the
			 World Health Organization; and
		Whereas section 4(d) of the Taiwan Relations Act (22
			 U.S.C. 3303(d)) declares, Nothing in this Act may be construed as a
			 basis for supporting the exclusion or expulsion of Taiwan from continued
			 membership in any international financial institution or any other
			 international organization.: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 Taiwan and its 23,000,000 people deserve membership in the United
			 Nations.
		
